DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/18/2022 has been entered.

Notice of Amendment
	In response to the amendment filed on 3/18/2022, amended claims 1 and 12, cancelled claims 2-11 and 17-21, and new claim 30 are acknowledged. Claims 1, 12-16, and 22-30 remain pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alexander Covington on 7/27/2022.

The application has been amended as follows: 

Claim 12 is amended to recite:

A method for suggesting discoveries to an individual comprising: 
mapping the discoveries, within a database, to goals for the individual and to domains, wherein the discoveries are content related to time bound experiences; 
receiving data electronically about the individual from a user interface regarding a goal of the goals for the individual; 
querying, via a processor and the user interface, the individual regarding their perception of the goal; 
determining, via the processor and based on the query, a likely state of the individual corresponding to their readiness to change; 
selecting, via the processor, a subset of the discoveries to display to the individual from the database that correspond to both the goal for the individual and the likely state of the individual corresponding to their readiness to change; 
adjusting, automatically via the processor, the subset of the discoveries based on the likely state of the individual corresponding to their readiness to change; 
detecting performance parameters associated with the individual during an activity; 
comparing the detected performance parameters to performance parameters associated with the individual during a previous activity; and -4-Amy Jones VATERLAUS Application No. 15/456,272 
providing insights, via the user interface, identifying correlations between the discoveries, the goals, and the domains to help the individual correlate the discoveries, the goals, and the domains; and
recommending discoveries based on the insights and based on the comparison of the detected performance parameters to performance parameters associated with the individual during the previous activity.

Allowable Subject Matter
Claims 1, 12-16, and 22-30 are allowed over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN B HENSON whose telephone number is (571)270-5340. The examiner can normally be reached M-F 7 AM ET - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVIN B HENSON/           Primary Examiner, Art Unit 3791